United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.I., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Madison, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0033
Issued: May 18, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 5, 2020 appellant filed a timely appeal from a September 23, 2020 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has met his burden of proof to establish a left hip condition
causally related to the accepted factors of his federal employment.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the September 23, 2020 decision, OWCP received additional evidence. The
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

FACTUAL HISTORY
On June 4, 2020 appellant, then a 65-year-old rural delivery specialist, filed an
occupational disease claim (Form CA-2) alleging that he developed a left groin hernia as a result
factors of his federal employment, including repetitive lifting of heavy parcels. He noted that he
first became aware of his condition and realized its relationship to his federal employment on
March 26, 2020. Appellant did not stop work.
In a visit note dated June 5, 2020, Dr. Timothy Bergan, a family medicine specialist,
diagnosed a left hip strain. He opined that the condition was work related and that appellant could
return to work without restrictions, effective immediately.
In a July 6, 2020 development letter, OWCP informed appellant of the deficiencies of his
claim. It advised him of the factual and medical evidence necessary to establish his claim and also
provided a questionnaire for completion. OWCP afforded appellant 30 days to respond.
Appellant indicated, in a July 14, 2020 response to OWCP’s development questionnaire,
that his work duties included lifting 225 to 325 parcels of varying shapes and sizes, weighing up
to 70 pounds each, on a daily basis. He indicated that he developed groin pain while lifting a
parcel on March 26, 2020 and that he lifted parcels approximately one to two hours total per day,
especially for the past several years when the volume of parcels had skyrocketed. Appellant
described the groin pain as constant, and indicated that it would increase throughout the day as he
lifted parcels. He denied any prior similar injuries or engaging in any activities outside of work,
which would cause his symptoms.
In a July 15, 2020 visit note, Dr. Bergan again diagnosed left hip strain and opined that the
injury was work related and released appellant from care.
By decision dated September 23, 2020, OWCP denied appellant’s claim, finding that the
medical evidence of record was insufficient to establish that the left hip condition was causally
related to the accepted factors of his federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA,4 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the

3

Supra note 1.

4
F.H., Docket No.18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).

2

employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, an employee must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.7
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.8 The opinion of the physician must be based upon a complete factual
and medical background, must be one of reasonable medical certainty, and must be supported by
medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment incident.9
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a left hip
condition causally related to the accepted factors of his federal employment.
In his notes dated June 5 and July 15, 2020, Dr. Bergan diagnosed a left hip strain and
opined that “this injury is determined to be work related.” However, his notes do not contain a
history regarding any mechanism of injury, and he did not explain a pathophysiological process of
how any of appellant’s work duties contributed to his left hip strain.10 The Board has held that a
medical opinion should reflect a correct history and offer a medically-sound and rationalized
explanation by the physician of how the specific employment duties physiologically caused or
aggravated the diagnosed conditions.11 As noted above, medical evidence which does not explain
the nature of the relationship between the diagnosed condition and the specific employment factors
is insufficient to meet the claimant’s burden of proof.12
5

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
6
P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

P.L., Docket No. 19-1750 (issued March 26, 2020); R.G., Docket No. 19-0233 (issued July 16, 2019); L.M.,
Docket No. 13-1402 (issued February 7, 2014); Dolores C. Ellyett, id.
8

I.J., Docket No. 19-1343 (issued February 26, 2020); T.H., 59 ECAB 388 (2008); Robert G. Morris, 48 ECAB
238 (1996).
9

D.C., Docket No. 19-1093 (issued June 25, 2020); see L.B., Docket No. 18-0533 (issued August 27, 2018).

10
J.D., Docket No. 19-1953 (issued January 11, 2021); J.C., Docket No. 18-1474 (issued March 20, 2019); M.M.,
Docket No. 15-0607 (issued May 15, 2015); M.W., Docket No. 14-1664 (issued December 5, 2014).
11

See J.M., Docket No. 17-1002 (issued August 22, 2017).

12

See supra note 9.

3

Therefore, the Board finds that Dr. Bergan’s reports are insufficient to establish appellant’s
burden of proof.
As appellant has not submitted rationalized medical evidence to establish a left hip
condition causally related to the accepted factors of his federal employment, the Board finds that
he has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a left hip
condition causally related to the accepted factors of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the September 23, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 18, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

